Motion by plaintiff-respondent for permission to appeal to the Court of Appeals, granted. Pursuant to statute (Civ. Prae. Act, § 589, subd. 4), we certify that questions of law have arisen which in our opinion ought to be reviewed by the Court of Appeals. The following question is certified: Was the order of this court, dated July 9,1962, insofar as it relates to the defendant Gene D. Keillor, properly made? We further certify that such order was made solely on the law and not in the exercise of discretion (see Sikora V. Keillor, 17 A D 2d 6). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.